COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NOS. 2-09-217-CR
                                      2-09-218-CR
                                      2-09-219-CR

JAMIE MARGUERITE MCGIRT                                           APPELLANT
A/K/A JAMIE MARGURITE MCGIRT


                                        V.

THE STATE OF TEXAS                                                     STATE

                                      ----------
                          TH
           FROM THE 396        DISTRICT COURT OF TARRANT COUNTY
                                      ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App.

P. 43.2(f).

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 6, 2009


      1
          … See Tex. R. App. P. 47.4.